Mr. Justice Paxson
delivered the opinion of the court, January 4th, 1884.
The legacy to J. Morrow Arnold was given for a valuable consideration. The consideration was his services as trustee for the appellant under the will of the testator, James H. Brown, of certain stocks and bonds, which he has bequeathed to the appellant. The said stocks and bonds were appraised at $43,078.42, and were transferred to the trustee by the executors under a decree of the Orphans’ Court.
The fund for distribution in t'his present proceeding being insufficient to pay both the appellant and Mr. Arnold in full, it is claimed by the former that her legacy must be paid in full, for two reasons, viz.: 1. That the trust is a mere dry trust, the appellant being entitled under the will to the immediate possession of the stocks and bonds; and 2. That the compensation of the trustee is, in any event, excessive and out of all proportion to the labor and responsibility involved.
That this is a dry technical trust may be conceded. But the trust exists, and the trustee has been awarded the securities by the decree of a court of competent jurisdiction. With that decree standing in full force and unappealed from, we cannot say, in this collateral proceeding, that there is not a trust of some kind. Hon constat that the trust ever will be attacked.
There was therefore a consideration for the legacy to Mr. *251Arnold. All the authorities hold that such a legacy is entitled to preference over other legacies w'bich are mere bounties. It is sufficient to refer to the Appeal of the Trustees of the University of Pennsylvania, 1 Out., 187. It may be the testator placed an extravagant estimate upon the value of Mr. Arnold’s services, but that is a matter with which the appellant, who is a mere volunteer, has no standing to complain.
We-need not pursue the subject further, as the case has been very carefully' and intelligently discussed by the learned judge of the Orphans’ Court.
The decree is affirmed, and the appeal dismissed .at the costs of the appellant.